IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS


EX PARTE JOHN NELSON LANDRUM                                      CAUSE NUMBER WR-76,938-03



                                              ORDER

        The above styled and numbered cause is before this Court on application for writ of habeas

corpus from Applicant’s aggravated assault conviction in Cause No. 007-0743-08-C from the 7th

District Court of Smith County.

        The Court is of the opinion that the presentence investigation report should be inspected.

Pursuant to TEX . R. APP . P. 34.6(g)(2), the District Clerk of Smith County is ordered to file these two

Exhibits with the Clerk of this Court on or before the 21st day of July, 2014.

        IT IS SO ORDERED THIS THE 10TH DAY OF JULY, 2014



                                            PER CURIAM



EN BANC

DO NOT PUBLISH